Citation Nr: 1703311	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1958 to July 1963 and from December 1963 to April 1979.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for prostate cancer status post prostatectomy and assigned a noncompensable rating.  The Veteran perfected an appeal of that issue.  In March 2015, the Board denied entitlement to an initial compensable rating for prostate cancer residuals, found that entitlement to a TDIU had been raised by the record, and remanded TDIU.  

In May 2016, the Board remanded the case to schedule the Veteran for a Travel Board hearing with a Veterans Law Judge (VLJ).  In November 2016 the Veteran, through his representative, accepted a videoconference hearing rather than a Travel Board hearing.  However, in a December 2016 letter the Veteran waived his right to testify at a Board hearing.  His hearing request is deemed withdrawn and the Board will proceed with the adjudication of this claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted by the Board in its March 2015 decision, the issue of entitlement to a TDIU was raised by the Veteran's March 2013 statement requesting that the Board consider the issue of his unemployability.  Although VA treatment records noted the Veteran's reports that he was retired, the evidence of record did not contain sufficient evidence to determine whether the Veteran's service-connected disabilities rendered him unable to secure and maintain substantially gainful employment.  Therefore, the Board remanded the case to provide the Veteran with notice of the requirements for substantiating a claim of entitlement to a TDIU, and to schedule the Veteran for a VA examination if necessary.  
In August 2015, VA sent a letter to the representative's address, but not to the Veteran's address, notifying him of the requirements for substantiating a claim of entitlement to a TDIU, and requesting that he complete an attached form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Veteran did not return the TDIU application, but rather submitted additional medical evidence indicating that he receives treatment from Dr. M. with the Department of Defense, and from Dr. V., a private cardiologist.  Treatment records from those providers are not currently associated with the claims file.

Given that the Veteran has reported that he is retired and receives ongoing treatment for his heart condition, which is rated at 60 percent disabling, the Board finds that further development is needed prior to adjudication of the Veteran's case.  The Veteran should be scheduled for a VA examination to evaluate the functional effects of his service connected disabilities, and private treatment records as well as updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Veteran should be re-sent notice of the requirements for substantiating a claim of entitlement to a TDIU, with a TDIU application enclosed.  In making this determination, the Board recognizes that since the letter enclosing the TDIU application was not sent to the Veteran, but only to his representative, some doubt exists over whether the Veteran received that letter and had an opportunity to submit the form.  The Board points out that a future failure to complete the TDIU application may render the record incomplete as to the necessary information concerning the Veteran's work history, income, and recent employment status, and may prevent the granting of the benefit sought.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, the Board encourages the Veteran to complete the TDIU application.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran of the requirements for substantiating TDIU to the Veteran's address in L., Oklahoma, and to his agent's address in T., Florida, and enclose and ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to provide relevant information concerning his work and educational history.  The Veteran should also be asked to submit copies of proof of income, such as income tax returns for 2011 to the present, if he alleges he has earned less than $12,000 per year since 2011.

2. Ask the Veteran to identify any private medical providers who have recently treated him for his heart condition, peripheral arterial disease, diabetes, cataracts, and residuals of prostate cancer, to include Dr. M. at the Department of Defense and the private cardiologist, Dr. V.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain VA treatment records dating from August 2012 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Then, schedule the Veteran for an examination by a physician.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The physician is asked to evaluate the extent to which the Veteran's service-connected disabilities (coronary artery disease, peripheral arterial disease of the bilateral lower extremities, diabetes mellitus, cataracts, and prostate cancer status post prostatectomy), separately, or in combination, have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The physician's opinions should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

All findings and conclusions should be set forth in a legible report.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




